Fourth Court of Appeals
                                 San Antonio, Texas
                                        August 9, 2018

                                     No. 04-16-00671-CR

                                    Luis Alfredo SERVIN,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR5175
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER
        The Appellant’s Motion to Substitute Appellate Counsel, and for Extension of Time to
File Brief is GRANTED. The appellant’s brief is due on August 27, 2018.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court